Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 1 of 21

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

xX
UNITED STATES OF AMERICA,
Plaintiff,
~against- : Criminal No. 1:19-cr-10080-NMG
DAVID SIDOO, ET AL,

Defendant.

 

x

EXHIBITS IN SUPPORT OF NON-PARTY UNIVERSITY OF SOUTHERN
CALIFORNIA’S OBJECTION AND MOTION TO MODIFY MAGISTRATE JUDGE’S
ORDER ON DEFENDANT ZANGRILLO’S RULE 17(c) SUBPOENA

 

 

 

 

 

Exhibit Description Citation
USC Admission Statistics — Special Interest So
A Fall Admission Applicants Zangrillo 000231.
USC Admission Statistics — Special Interest .
B Transfer Admission Applicants Zangrillo 000232
Declaration of Timothy Brunold (Aug. 22, 2019) D.E. 532-3 .
D Declaration of Timothy Brunold (Sept. 12, 2019) D.E. 557-2

 

Subpoena to Produce Documents, Information, or :
EK Objects, United States v. Sidoo, D.E. 458
No. 1:19-cr-10080-NMG (July 11, 2019)

 

Email from Douglas Fuchs to Martin Weinberg and
Accompanying Attachment (Oct. 18, 2019)

 

Email from Martin Weinberg to Douglas Fuchs
(Oct. 18, 2019)

 

Sealed Letter from Douglas Fuchs to Magistrate Judge
H M. Page Kelley (Feb. 6, 2020)
(Filed Under Seal & ex parte)

 

 

 

 

 

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20

EXHIBIT
A

Page 2 of 21

 
 

Lez000-ojllGueZ-OSn TWILNAGISANOO

WY OT:6 610Z/rZ/0T Ho xS|X'8TOZ S21 dA Hupy uewysasy

‘sjuapnis JO JUNOD anbiun e S! djA TV “J@AQMOH “3e} Vu Ue} BOW BAeY UBD sjUeD|dde Jey} SION x.

 

Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 3 of 21

 

 

 

 

ZBE-GEE | GO'E-ES'Z | EDE-GE'E | TS'E-BE'E | GLESEE | EBEGE'E | OB'E-BEE | DEE-EO'E (%YISZ-%UYIST) Vdd
OLPT-OS9ET | SLET-ELZT | OEVT-OZET | OLPT-OSET | OLVT-O9ET | OZVT-O9ET | OEVT-O6ZT | OZST-OSET (%YISZ-%YISTZ) LVS
%ZEO %00°0 %Z0'°0 %OT'O %60'0 %9T'O %Z0'0 %OTZ | syueajddy jelo] jo % se paziwpy #
%/1 7 TZ %8t'St %8L‘O7 Sry ~ %6S'6T %Z8°97 %68'8Z %0TZ ajey Wwpy
L0Z Zz OT g9 Zs LOT ET vert siupy sulids
9r8 TL ZL 997 T6z 66£ Sv T6z‘S9 suoljeoddy uewysel4
EE'e-GSe | OG'E-Gr's | PE'E-Ly's | TE’E-SP'E | OG'E-O9'E | EGE-VSE | PEE-LH'E | OO'P-ELE (%YIGZ-%UISTZ) Vdd
OZST-OOPT | 89ET-S6ZT | OOST-O9ET | COST-O9ET | OOST-OSET | OEST-OOPT | OZYT-O9ET | OPST-OEbT (%UISZ-%YISZ) LVS
%8r7'0 %TO'O %S0'0 %/T'O %8TO %7Z'0 %Z0'°0 %LL7ZT | squeajddy jeyo, jo % se payiwpy #
%SELE %QEOE %OT bp %98'7V %SS'0P %ysB'SE YES SE KYL ajyey Wwpy
OLE v ve vIT SIL €vT ST 6EE'8 spy |fe4
9r8 TT ZL 997 T6z 66E cv T6z‘S9 suoljeaddy uewyses
xdlA TIV AOUd Sid Nv3d SNYUL Aavn dIA THLV OSn IV

 

 

 

 

 

 

 

 

 

 

99AD STOZ IIe - UOlsslUupy UeUYsas4 DSN
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 4 of 21

EXHIBIT
B
 

Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 5 of 21

ZEZ000-O}lGueZ-D9SN

WV OT:6 6L0Z/7Z/0T

Ho]

TWILNAGISNOD

xs[x'(Z00) 8TOZ 3eL dIA Hwpy Jajsues]

‘sjuapnys {Oo JuUNOD anbiun e St diA T1v “@ABMOH “Be] BuO ueYy asOwW aAeY UeD sjUeDI|dde ey, AION x

 

 

 

 

 

 

 

 

 

 

 

 

89°€-97'E Y/N V/N ZS'E-GO'E | BL'E-LE'E | OV'E-WZ'E | LV'E-VE'E | TO'E-SG'E (%UISGZ-%UISZ) Vdd
%yT'0 %00'0 %00°0 %/0°0 %60'°0 %ZT'O %Z0'0 %IL9 | sjuedjddy je1ol jo % se patwpy #
%7Z9'6 %00°0 %00°0 %98°6 %S8°ET %ET ES %7S'6 %TL'9 ajey Wwpy

€Z 0 ) Z 6 ZL Zz 959 syluipy suds
6EZ Zz 61 TL S9 OST Wa T8Z‘6 suolyeayddy 4aysued ||

PZ E-Iv'e VLE-SOE OO'r-6EE | LVE-TWE | EEE | VS'E-zy'E | EL E-VE'E | E6'E-Z9'E (%UIS/-%Y4ISZ) Vdd
%Er'T %Z0'0 %ST‘O EVO %vE0 %T3'0 %ST'O %OG'EZ | Sjuesddy jejo] jo % se payiwpy #

%60'T9 %00°O0T %S6'8L %ST'6S %LL'OS %LL°09 BEY TL %06'°EZ ajey Wwpy
OT Zz GT ty €€ 6 ST SEE'Z supy |le4
6EC Zz 61 TL Sg O€T TZ T8Z‘6 suonenddy Jajsued]

adlA TV AOUd Saud Nvad SNYL Aawn dIATHLY | 3SNIIV

 

 

 

3)9AD STOZ I1ed - UOIssiuipy Jajsues] 9SN
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 6 of 21

EXHIBIT
C

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 7 of 21
Case 1:19-cr-10080-NMG Document 532-3 Filed 08/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

x
UNITED STATES OF AMERICA,
Plaintiff,
~against- - No. 1:19-cr-10080-NMG
DAVID SIDOO, ET AL
Defendant.
x

 

DECLARATION OF TIMOTHY BRUNOLD IN SUPPORT OF NON-PARTY
UNIVERSITY OF SOUTHERN CALIFORNIA MOTION TO QUASH

I, Timothy Brunold, declare as follows:
1, I am the Dean of Admission at the University of Southern California (“USC”). I
graduated from USC in 1992, magna cum laude with a degree in international relations. I have
worked in the Admission Department at USC since 1999, I served as the Director of
Undergraduate Admission from 2005 to 2010. Since August 2010, I have served as the Dean of
Admission.
2. I am a participating member of USC’s Athletics Admission Subcommittee, which
evaluates the applications of prospective student-athletes. Although being designated as a
prospective student-athlete does not guarantee admission to USC, it does enhance a prospective
student’s chances of admission because USC considers the applicant’s exceptional athletic
talents as part of a holistic review of the student’s application.
3. Various departments and individuals within USC can “tag” a student’s application. This
allows USC personnel to keep track of students for whom there is a special interest. Although

USC does not specifically track the percentage of special interest students who are admitted, the

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 8 of 21
Case 1:19-cr-10080-NMG Document 532-3 Filed 08/22/19 Page 2 of 2

majority of students who receive a special interest tag are not admitted. Students who receive
special interest tags must still satisfy a number of other criteria, including but not limited to
grades, test scores, academic rigor, and extracurricular activities, in order to be admitted. Amber
Zangrillo received a special interest tag from the Athletics Department.

4, USC does not possess any documents containing a complete list of students who received
a special interest tag. This information would have to be compiled and assembled, which would
be time-consuming and burdensome.

5. There is no possible way to consistently determine which employees issued special
interest tags to which students, or how many special interest tags were issued by a particular
employee. There are no documents that contain such information, and no realistic way to
identify and compile such information.

6. The Admission Department has no involvement with respect to donations or potential
donations. The Admission Department does not track donations by an applicant’s family.
Information concerning donations by an applicant’s family is not included in an applicant’s file.
If I had known that a prospective student’s family had donated $50,000 or $100,000 to USC, it

would not have affected the Admission Department’s decision whether to admit the student.

I declare under the penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed on August 21, 2019, at Los Angeles, California.

 

Timothy Brunold /

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 9 of 21

EXHIBIT
D

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 10 of 21
Case 1:19-cr-10080-NMG Document 557-2 Filed 09/13/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

x
UNITED STATES OF AMERICA,
Plaintiff,
~against- - No. 1:19-cr-10080-NMG
DAVID SIDOO, ET AL
Defendant.
x

 

DECLARATION OF TIMOTHY BRUNOLD IN SUPPORT OF NON-PARTY
UNIVERSITY OF SOUTHERN CALIFORNIA MOTION TO QUASH

I, Timothy Brunold, declare as follows:
1. I am the Dean of Admission at the University of Southern California (“USC”). I
graduated from USC in 1992, magna cum laude with a degree in international relations. I have
worked in the Admission Department at USC since 1999. I served as the Director of
Undergraduate Admission from 2005 to 2010. Since August 2010, I have served as the Dean of
Admission.
2. Various departments and individuals within USC can apply a special interest “tag” to a
student’s application, as there are 22 colleges within USC. Students who receive such tags must
still satisfy a number of other criteria, including but not limited to grades, test scores, academic
rigor, and extracurricular activities, in order to be admitted.
3. USC does not possess any documents containing a complete list of students who received
a special interest tag. This information would have to be compiled and assembled, which would

be time-consuming and burdensome.

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 11 of 21
Case 1:19-cr-10080-NMG Document 557-2 Filed 09/13/19 Page 2 of 3

4. When I referenced a “university-wide VIP spreadsheet” in a March 10, 2016 email
(attached to Defendant Zangrillo’s Opposition as Exhibit 3), I was referring to a document that
could be created through compiling data maintained in our internal application processing
system. To the extent any document was created in March 2016, I did not maintain either a hard
copy or electronic copy, and I do not believe a copy exists today.

5. I have reviewed the charts related to special interest students that appear to have been
created and maintained by Donna Heinel (attached to Defendant Zangrillo’s opposition as
Exhibits 1-2, 4-6). The Office of Admission does not maintain any comparable document listing
special interest students, their sponsors, and information relating to why they may have been
designated. I do not recall anyone other than Heinel providing me with the names of special
interest students in this format.

6. The students listed in Ms. Heinel’s internal charts only represent a subset of the overall
number of applicants who receive special interest tags, and extrapolating percentages based on
Ms. Heinel’s internal charts is not an accurate representation of the number of students who
receive a special interest tag and are admitted. When I previously stated that a majority of
students who receive special interest tags are not admitted, I was focused on freshmen fall
admission.

7. My preference is that the department designating a special interest student apply the tag
directly in USC’s student information system. However, I am often provided the names of
special interest students directly. That is often done over the phone. When I am contacted
concerning a special interest student, the only information that is relevant is the name of the
student so that I or someone on my staff can go into the student information system and enter the

special interest tag. I have reviewed the February 7, 2014 email that Heinel sent me (attached to

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 12 of 21
Case 1:19-cr-10080-NMG Document 557-2 Filed 09/13/19 Page 3 of 3

Defendant Zangrillo’s Opposition as Exhibit 4). Other than the applicant’s name, I did not want,
request, or rely upon any other information, including the employee connected to the student or
any internal notes Heinel kept about the student. When I responded to Heinel that I would
“track” these students, I simply meant that I would make sure these students received a special
interest tag.

8. Students who receive a special interest tag are evaluated in the same pool with the same
criteria as students without a special interest tag. Receiving a special interest tag primarily helps
the University monitor applications for prospective students for whom there is a unique interest.
If an applicant is on the cusp of admission, having a special interest tag might garner a second
review of their application. This is similar to an applicant who is a potential ROTC participant
or a first-generation college student, both of which are other tags that a student’s application may
receive. No single tag ensures a student will be admitted; rather, the applicants who receive a
tag, must still satisfy a number of other criteria, including but not limited to grades, test scores,
academic rigor, and extracurricular activities, in order to be admitted.

9. If USC became aware that a student knowingly submitted an application with fraudulent
information, that student would not be admitted to USC, regardless of whether the student
received a special interest tag.

10. ‘I do not recall ever sending, giving, or transmitting any prospective student’s application

to the President of USC for review.

I declare under the penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed on September 12, 2019, at Los Angeles, California.

Timothy Bhunold

 

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 13 of 21

EXHIBIT E
FILED UNDER SEAL

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 14 of 21

EXHIBIT
F

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 15 of 21

 

From: Euchs, Douglas

To: Martin G. Weinberg

Ce: “Eller, Anthony”

Subject: zangrillo.usc.17c.Jetter.doc DRAFT.doc A (002).doc
Date: Friday, October 18, 2019 10:10:17 AM

|
Attachments: zangrillo.usc.17c,letter.doc DRAFT.doc A (002).doc |
|

 

Marty, here is the edited letter. The reason | wanted to move beyond the letter is that it is outdated
with the passage of time. For instance, my edits reflect what USC is willing to produce, not what it is
considering producing. | removed the so-called lobbying emails from the letter because USC is not
willing to produce them at this time given your willingness to review a portion of the documents USC
is willing to produce to determine whether you actually need the lobbying emails (understanding
that you are reserving your rights and will likely continue to request them). In addition the letter
does not cover the timing of production, which | am trying to pin down today. And the letter is
outdated with regard to the protective order as several changes were made to the document and
I’m trying to get sign off on that today as well. Please take a look at the letter and let’s schedule a
time to discuss it this morning. Thanks,

Doug
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 16 of 21

MARTIN G. WEINBERG, P.C.
ATTORNEY AT LAW

20 PARK PLAZA, SUITE 1000 EMAIL ADDRESSES:
BOSTON, MASSACHUSETTS 02116

owlmcb@att. net

(617) 227-3700
FAX (617) 338-9538

NIGHT EMERGENCY:
(617) 901-3472

October 8, 2019

VIA EMAIL

Douglas Fuchs

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue

Los Angeles, CA 90071-3197

RE: . Rule 17(c) Subpoena
United States v. David Sidoo, et al, Crim. No. 19-10080

Dear Doug:

I am writing to memorialize our settlement discussions which were intended to resolve
Robert Zangrillo’s Motion for Rule 17(c) Subpoena, see Dkt. 432, and USC’s Motion to Quash,
see Dkt. 532. Based on our conversation on Monday, I understand that your client is deciding
whether to produce the following (subject to redaction to protect student identities):

1. AH Ceommunications e wieed-by LS C-athlctcs-adevsstess-develosmcnt-and-stine

 

 

 

3 relating t to “Amber Zangrillo’s admission to USC in 2018 found in the
search of emails of over 50 custodians in USC's Athletics Department, Office of
Admission, University Advancement, and Office of the President;

 

2. A detailed declaration by an individual at USC with first hand knowledge resulting from
his or her review of databases as to the number of applicants to USC for the 2018
academic year who were tagged special interest, as well as the percentage of those
applicants who were subsequently admitted to USC including specific breakdowns for
each of the 6 tags used to particularize the source of a special interest applicant eg
President, Development, Athletics, Deans, 42; etc and that a declaration will be
prepared that will detail the basis for the conclusions*;

 

3, Ad Ddocuments sentss received by Tim Brunold and/or kik Brennan-orpersens-acti
attheir-behalt listing students to receive special interest designationsdiseussine-studer
od-special interest-or VIP including lists-+ ad from all.

“pete
AE PECL oe t re EPS Set PTPOrA-dtrso et

 

Ce
eo

 
 

Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 17 of 21

ECE EEELLTa TERRIER including | but not limited to lists email led_ by Engineering, Business
(Marshall), Development, etc aswellas Heoninecndis-odsacetine HeespectHicssece

4 ee ay
} .

 

=n aoe nentitiec oo te the dapicy <
FELERIEE po EF é ae F i wa aE eR EEF

on

 

 

4. Achart listing applicants for the 2018 academic year, (o5-sumberer-by-initialssith-fat
names-+redacted) including fall and spring term and transfers, who were tagged special
interest, including any and all notes or comments regarding those applicants redacted to
anonymize the student and anyone sponsoring the student.

 

OTE » For applicants who received special interest tags, were admitted and
matriculat ed, information in USC’s University Advancement database reflecting the
donations made by family members or others associated with the student from April |,
2017 to April 1, 2019, comparable to the donation made by Robert Zangrillo.taeeed

4

 

 

 

 

 

 

saapbiesant. rh rere o¢dpwitied and acraed atten 1 L ise ave! rat notions receiwed fram.
PPrroainks To OCT er ea eT rt t terres t Pron
nerente candaoreante or others wlontfied with sich «9 ctudent farthe purlue manth
PRCT rosy eR Perey Tray Or ott TOHOPECE EE rtrt Tretrscecreini ct t re et crt
yo hefare 4 ii A deapeck odeacpoantoocait forthe I01° seadamic ses
por + f rer-o Pret cits t terror renter) art Toc rhe 4

I have also reviewed the draft protective order that you provided. The only amendment
that I would request is the addition of a paragraph making clear that I may provide the
documents produced by USC to the government as required by reciprocal discovery rules, asd

 

 

 

 

batl moa oprowde the doe antic to co defandanic provided thot the a sntandthace¢

COE Ey Teese pres a TET :

doferndoante-+ 20 to 3 phewwth-+ ee Of oe oto ete pedo slay iterate Lee wceiof th

POSE Eee C WEE YTy CORE CEP Corrs TEE ww TES a t Tene CEE ere
2 o

4 Boeolly popowred 4 % and infermatenprovided- byway

F +. EE re PERETTI Pre co PE

The foregoing is intended to resolve all outstanding issues raised by Mr. Zangrillo’s
pretrial Motion for Rule 17(c) Subpoena and USC’s Motion to Quash, but Mr. Zangrillo reserves
the right to issue a further subpoenas for testimony and documents to USC employees or former
employees if the need arises before and in anticipation of the trial in this matter.

Please do not hesitate to contact me at 617-227-3700 if you have any questions or would
like to discuss.
Yours truly,
Martin G. Weinberg
* If the Government objects to such future testimony whether offered as a business record, or

through testimony, on grounds other than relevance, the defendant and USC agree to allow the
Party’s access to the underlying materials subject to the Protective Order
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 18 of 21

EXHIBIT
G

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 19 of 21

 

From: Martin G. Weinberg

To: Fuchs, Douglas

Cc: "Fuller, Anthony"; owlmaw@att.net; "Michael Pabian"
Subject: RE: zangrillo.usc.17c.letter.doc DRAFT.doc A (002).doc
Date: Friday, October 18, 2019 10:37:04 AM

{External Email]

Edits raise the following issues:

As to paragraph 3, the elimination of Brennan and representatives of Brennan anc Brunold would
eliminate lists of tagged students being sent to Admissions through others than Brunold. Further,
the deletion of lists sent by Admissions to the various departments advising them of decisions is not
acceptable. Finally, the word "documents" needs to include lists sent by email, added by depts to
the database, etc rather than just a list sent as a word doc or excel

As to par 4-1 do not agree that notes, comments identifying the sponsor should be redacted. By
charts we are including the VIP Spreadsheet and VIP Transfer Spreadsheet redacted.

As to par 5 - what is mean by "comparable to RZ donation"?

We can draft an additional paragraph as to how we intend to resolve the advocacy email issue - |
want to schedule a court hearing since it is unlikely that a review of the lists will obviate my need for
them. My offer to view the lists was based on a timeline that would not put off this requirement. As
things drag, without a hard time line of receiving the docs by mid-week and having a hearing date by
end of the week, | think we should just assume this needs to be resolved and get a date fora
hearing.

All of this is dependent on a production of docs next week.

After | review the edits to PO we should speak

Thanks

Marty

Martin G. Weinberg, Esq.

20 Park Plaza

Suite 1000

Boston, MA 02116

(617) 227-3700 - Office

(617) 901-3472 - Cell

BEnSnaesessssnsnsassasssssssse====This Electronic Message contains information from the
Law Office of Martin G. Weinberg, P.C., and may be privileged. The information is intended for the
use of the addressee only. If you are not the addressee, please note that any disclosure, copying,
distribution, or use of the contents of this message is prohibited.

From: Fuchs, Douglas <DFuchs@gibsondunn.com>

Sent: Friday, October 18, 2019 10:10 AM

To: Martin G. Weinberg <owlmgw@att.net>

Ce: 'Fuller, Anthony' <anthony.fuller@ hoganlovells.com>
Subject: zangrillo.usc.17c.letter.doc DRAFT.doc A (002).doc

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 20 of 21

Marty, here is the edited letter. The reason | wanted to move beyond the letter is that it is outdated
with the passage of time. For instance, my edits reflect what USC is willing to produce, not what it is
considering producing. | removed the so-called lobbying emails from the letter because USC is not
willing to produce them at this time given your willingness to review a portion of the documents USC
is willing to produce to determine whether you actually need the lobbying emails (understanding
that you are reserving your rights and will likely continue to request them). In addition the letter
does not cover the timing of production, which | am trying to pin down today. And the letter is
outdated with regard to the protective order as several changes were made to the document and
I'm trying to get sign off on that today as well. Please take a look at the letter and let’s schedule a
time to discuss it this morning. Thanks,

Doug

 

This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without
express permission is strictly prohibited. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.

 

 

i, | Virus-free. www.avast.com

 
Case 1:19-cr-10080-NMG Document 951-1 Filed 03/18/20 Page 21 of 21

EXHIBIT H
FILED UNDER SEAL AND
EX PARTE

 
